Citation Nr: 0910483	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  07-12 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from August 1951 to July 1953.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), located in 
St. Petersburg, Florida.

In March 2009, the Veteran testified at a video conference 
hearing.  The Board granted the Veteran's motion to advance 
his claim on the Board's docket at that time pursuant to 
38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 
2002).  At the hearing, the undersigned Acting Veterans Law 
Judge also agreed to hold the record open for 60 days to give 
the Veteran the opportunity to submit of additional medical 
evidence.  In light of the Board's grant of service 
connection, he is not prejudiced by the Board's consideration 
of his appeal based on the current record.  Thus, the Board 
will proceed with the adjudication of this case.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, tinnitus had its 
onset in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this case, the Board grants service connection for 
tinnitus, which constitutes a complete grant of the benefit 
sought on appeal.  Thus, no discussion of VA's duties to 
notify and assist is necessary.

Service connection may be established for a disease or injury 
resulting in current disability that was incurred in active 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

Although not shown in service, service connection may still 
be granted for certain organic diseases of the nervous system 
when found disabling to a compensable degree during the first 
post service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  Service 
connection may be also granted for any disease first 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
responsibility to assess the credibility and the probative 
value of proffered evidence of record in its whole.  See 38 
U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 3d 1477, 
1481 (Fed. Cir. 1997).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt in resolving each such 
issue.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.3 (2008). To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The service treatment records are negative of symptoms 
associated with tinnitus during his period of active service.  
However, these records confirm that the Veteran was assigned 
to an infantry regiment during his period of active service.

A VA audiology consult dated in October 2001, shows that the 
Veteran reported noise exposure in service from artillery 
fire.  He also reported post-service noise exposure while 
working in construction.  The assessment was bilateral 
nosocusis secondary to the Veteran's reported history of 
military noise exposure, but cannot rule out contribution 
from occupational noise exposure.

A VA audio examination report dated in June 2006, shows that 
the Veteran had a history of heavy weapons (mortars and tank 
fire) while in basic training and overseas without the use of 
protection.  He was also noted to have occupational noise 
exposure in construction and carpentry from many years until 
retirement.  He denied any recreational noise exposure.  The 
examiner opined that although the Veteran was involved in 
activities that exposed him to excessive noise while in the 
military, the Veteran also had a longstanding occupational 
history of noise exposure which more likely contributed to 
his hearing loss more than his military noise exposure.  The 
examiner referred to medical literature and clinical 
expertise.

At the March 2009 Board hearing, the Veteran testified that 
his tinnitus began after experiencing acoustic trauma during 
his period of active service.  He described being in an 
infantry unit that required him to fire mortars and 
recoilless rifles while training in Germany.  He also 
reported being exposed to loud noises from airplanes dropping 
bombs on poll boxes that had been blown up in World War II. 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  In this case, the Board 
finds that the Veteran's lay testimony describing the onset 
and chronicity of the ringing in his ears after acoustic 
trauma during service to be credible.

In light of the Veteran's credible account of having tinnitus 
since being exposed to acoustic trauma in service, the 
current diagnosis of tinnitus, and resolving doubt in the 
Veteran's favor, the Board finds that the tinnitus had its 
onset as a result of the Veteran's period of active service 
and thus service connection is warranted.

In reaching this determination, the Board notes that the 
October 2001 VA audiology consult shows that the Veteran's 
bilateral nosocusis was secondary to his reported history of 
military noise exposure.  While the Board recognizes that the 
VA examiner in June 2006 opined that although he was involved 
in activities that exposed him to excessive noise while in 
the military, his longstanding occupational history of noise 
exposure more likely contributed to his hearing loss, the 
examiner did not indicate to what extent this played a role 
in his developing tinnitus.  While further inquiry could be 
undertaken with a view towards development of the claim so as 
to obtain an additional medical opinion, under the benefit of 
the doubt rule, where there exists "an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
Veteran shall prevail.  Thus, with the resolution of all 
reasonable doubt in the Veteran' favor, the Board finds that 
he has satisfied his burden of showing that he suffers from a 
chronic tinnitus disability as a result of in-service 
acoustic trauma. 


ORDER

Service connection for tinnitus is granted.

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


